Citation Nr: 1242508	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-06 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for degenerative disc disease of the thoracolumbar spine, evaluated as noncompensable for the period prior to April 16, 2008, and as 10 percent disabling beginning April 16, 2008.

3.  Entitlement to an increased evaluation for degenerative disc disease of the cervical spine, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for a right shoulder dislocation, evaluated as 10 percent for the period prior to July 7, 2007, and as 30 percent disabling beginning July 7, 2007.  




REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from July 1983 until July 2003. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision done for the Department of Veterans Affairs (VA), Regional Office (RO), in Honolulu, Hawaii.  The claims file was subsequently transferred to the RO in Reno, Nevada as the Veteran has moved there.

The Board initially considered this appeal in April 2011 and remanded the claim for additional development.  The RO/Appeals Management Center (AMC) completed all requested development, and the case has now been returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additional evidence, including private records and VA outpatient treatment records, were associated with the claims file after the August 2012 supplemental statement of the case (SSOC).  Although there is no waiver in connection with this submission, evidence concerning the right shoulder is duplicative of evidence of record.  To the extent it is relevant to the claim for an acquired psychiatric disability, the decision below reopens the claim and remands the reopened claim for further development.  Because the reopened claim for an acquired psychiatric disability and claims for increased evaluations for the cervical and thoracolumbar spine are being remanded, the RO will have the opportunity to consider the evidence submitted since the August 2012 SSOC.  See 38 C.F.R. § 20.1304. 

The Board previously REFERRED claims for service connection for post-traumatic stress disorder, hyperlipidemia, erectile dysfunction, allergies and myofascial pain syndrome, a claim for an increased rating for nerve damage, status post ganglion cyst excision, as well as a claim for a total rating based on individual unemployability due to service-connected disability.  The AMC notified the RO about these claims but the RO has not had an opportunity to take any action on them.  Therefore, the Board again refers these claims to the AOJ for appropriate action. 

The issues of entitlement to increased evaluations for degenerative disc disease of the cervical spine and thoracolumbar spine and entitlement to service connection for an acquired psychiatric disorder, other than PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim concerning entitlement to an increased evaluation for right shoulder dislocation.

2.  The claim for service connection for an acquired psychiatric disability was initially denied in a September 2004 rating decision.  It was held that there was no evidence of depression in service or in the treatment records.  The Veteran was notified of this decision, but did not perfect an appeal.

3.  The evidence received since the September 2004 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an increased evaluation in for right shoulder dislocation have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, after receiving the August 2012 supplemental statement of the case (SSOC), the Veteran provided a statement in October 2012 indicating that he had "no dispute" regarding the claim for an increased evaluation for the right shoulder dislocation, evaluated as 10 percent prior to July 7, 2007 and as 30 percent beginning July 7, 2007.  The Veteran has withdrawn this appeal as to this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed. 

Notice and Assistance Requirements

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice letter provided to the Veteran in December 2008 addressed all notice elements, including those required by Kent.  Additionally, in this decision, the Board reopens the claim for service connection for an acquired psychiatric disability.  In light of the favorable disposition, the Board finds that further discussion as to the VCAA is not required. 

New and Material Evidence

The Veteran seeks service connection for depression.  Recent case law indicated that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In the present case, a claim for service connection for depression was previously considered and denied by the RO in a September 2004 rating decision.  The Veteran did not perfect an appeal of that decision and it became final.  38 C.F.R. § 20.1103.  Although the Board is broadening the scope of the claim, because the present claim includes the same diagnoses and factual bases as were considered in prior decision, the threshold question of whether new and material evidence had been submitted must be addressed.  38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

In this regard, although the RO declined to reopen the previously denied claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Absent the receipt of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  Id. 

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the September 2004 rating decision that denied service connection for depression, the evidence of record consisted of service treatment records, VA outpatient treatment records, private treatment records and the reports of VA examinations.  The RO ultimately denied the claim as the service treatment records did not document any mental health treatment. 

Subsequent to the September 2004 rating decision, additional private medical records, VA outpatient treatment records, VA examination reports, and lay statements have been associated with the claims file.  The Veteran also presented testimony at a Travel Board hearing.

The evidence received subsequent to the September 2004 rating decision is new, in that it was not previously of record.  The newly submitted evidence is also material.  As noted above, the claim was initially denied as there was no evidence of a psychiatric disability during service.  The evidence received subsequent to the September 2004 rating decision includes the Veteran's lay statements and testimony that he had symptoms of depression beginning in service.  Specifically, the Veteran testified that he treated for depression aboard the U.S.S. New Orleans, indicated he was seen for aggression and anxiety in October 1985, reported seeking treatment for depression at the Embassy clinic in Thailand in March 1994 and treated for aggression and depression in October 1999. 

As noted above, new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Presumed credible, the Veteran has presented evidence that speaks directly to the element which was not of record, mainly an event in service.  As such, the Board finds new and material evidence has been submitted and the claim for service connection for an acquired psychiatric disability is reopened.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006). 
ORDER

The appeal for the claim for entitlement to an increased evaluation for a right shoulder dislocation is dismissed.

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability, other than PTSD, is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

A preliminary review of the record discloses that further development is necessary as to the remaining issues.  This is partly a result of information of record subsequent to the prior Remand.  

Concerning the claims for increased evaluations for degenerative disc disease of the cervical and thoracolumbar spine, the Veteran asserted in his October 2012 statement that both conditions have worsened.  He indicated that treatment for the cervical spine included a spinal block of a herniated disc.  He also stated that he had bi-monthly spinal injections into trigger points to treat the thoracolumbar spine.  VA outpatient treatment records include an August 2012 note that indicates the Veteran last had a spinal injection in March 2012.  Another August 2012 note that refers to a fee-basis anesthesia block and indicated the Veteran wished to have his thoracic spine added to this treatment.  A subsequent note in August 2012 indicated the thoracic spine could not be added to the fee-basis authorization as the Veteran had not yet been worked up appropriately for such treatment.  The records concerning the fee-basis anesthesia block are not associated with the claims file.  These records are clearly relevant and should be obtained.  38 C.F.R. § 3.159.  

Additionally, VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  Although the Veteran was afforded a VA examination in June 2012, this examination noted that the Veteran had not undergone any spinal injections since July 2009.  As noted above, the Veteran reported bi-monthly injections and the records confirm some kind of fee-basis injection was ordered.  The Veteran also indicated he underwent a spinal block.  As there is evidence suggesting the condition has increased in severity, an updated VA examination should be obtained.  

The state of the record is uncertain as to the severity of the Veteran's service-connected degenerative disc disease of the cervical and thoracolumbar spine, and an updated VA examination is, therefore, needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995). 

Concerning the claim for entitlement to service connection for an acquired psychiatric disability, the Veteran has reported that he treated at the Vet Center.  These records are not associated with the claims file and should be obtained. 38 C.F.R. § 3.159.  Similarly, although the Veteran provided copies of VA outpatient treatment records in October 2012, these records are not complete.  Accordingly, on remand, updated treatment records from the Reno VAMC from August 2012 to the present should be obtained and associated with the record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, medical evidence of record suggests the Veteran may have a psychiatric disability as a result of his overall medical condition.  For example, a November 2005 VA outpatient treatment record concluded the Veteran had major depression secondary to his medical condition.  The Veteran has also provided testimony suggesting a continuity of symptomatology.  As such, the Board is of the opinion that the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained to determine the etiology of the acquired psychiatric disability. 

Finally, in August 2010 the Veteran provided a statement with several attachments.  The Veteran indicated one of the attachments was a July 2010 statement from S.C. in support of his resignation.  The July 2010 statement from S.C. is not associated with the claims file.  This statement should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask him to provide another copy of the July 2010 statement of S.C.

2.  The RO/AMC should contact the Veteran and ask him to specify all medical care providers who treated him for his claimed conditions.  The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  The RO/AMC should specifically request medical records related to the Veteran's psychiatric disability from the Vet Center and any fee-basis records concerning treatment for the cervical and thoracolumbar spine and associate these records with the claims file.  Updated treatment records from the VA Health Care System from August 2012 until the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

3.  After any requested records have been obtained, the RO/AMC should schedule an appropriate VA examination to determine the nature and etiology of the Veteran's claimed acquired psychiatric disability.  All indicated tests must be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand.  The examiner is requested to provide an opinion as to the following:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disability, including major depression, is caused by or aggravated by the Veteran's active service.  

(b) whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disability, including major depression, is caused by or aggravated by the Veteran's service-connected disabilities.  

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

4.  After any requested records have been obtained, the RO/AMC shall afford the Veteran a comprehensive examination of the spine to evaluate the current extent and severity of the Veteran's degenerative disc disease of the cervical and thoracolumbar spine, accompanied by any clinical testing deemed appropriate by the examiner.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. 

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claim.  When the development requested has been completed, the remaining issues should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


